--------------------------------------------------------------------------------

Exhibit 10.6
 
DEED OF TRUST
 
THIS DEED OF TRUST is made April 14, 2008, by SEAWRIGHT SPRINGS. LLC, a Virginia
limited liability company and SEAWRIGHT HOLDINGS, INC., a Delaware corporation,
as Grantors (jointly and severally hereinafter referred to as the "Grantor"),
and PALMA COLLINS, a resident of, 3859 Centerview Dr., Suite 300, Chantilly VA
20151, Fairfax County, as Trustee and Grantee, (whether one or more hereinafter
the "Trustees").
 
WHEREAS, simultaneously with the execution and delivery of this Deed of Trust,
the Grantor has agreed to borrow from PIERRE L. PALIAN, having an address of 229
Midsummer Cir., Gaithersburg, MD 20878 (the "Lender") the full sum of
$375,000.00 (the "Principal Sum"), for which Principal Sum the Grantor has
issued its Deed of Trust Note of even date herewith, payable to the order of the
Lender in the amount of the Principal Sum (which Deed of Trust Note, together
with any extensions or renewals thereof or substitutions therefore, is
hereinafter referred to as the "Note"), the Principal Sum and interest thereon
to be payable at the time or times, in the manner and at the rate or rates
stated in the Note; and
 
WHEREAS, the Grantor desires to secure the payment of the Principal Sum and the
interest thereon according to the terms of the Note, all other moneys now or
hereafter advanced or expended by the Trustees or the Lender as provided for
herein, by the terms of any of the other Loan Documents (as hereinafter defined)
or by applicable law and all costs, expenses, charges, liabilities, commissions,
half-commissions and attorney's fees now or hereafter chargeable to, incurred by
or disbursed by the Trustees, the Lender or the Grantor as provided herein
(collectively, the "Obligations") and the performance of the terms, conditions
and provisions of the Note, this Deed of Trust and of all other instruments,
agreements and documents, previously, simultaneously or hereafter executed and
delivered by the Grantor or any other party, singly or jointly with another
party or parties, evidencing, securing, guarantying or in connection with the
Obligations. The Note, this Deed of Trust and all such other instruments,
agreements and documents are hereinafter sometimes referred to collectively as
the "Loan Documents".
 
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantor does grant, bargain, sell, convey and assign to the Trustees, the
survivors or survivor of them, and their or his successors or successor and
assigns and does hereby grant a lien and security interest to the Lender and the
Trustees and its, their or his successors or successor, in, on and to the
following (collectively, the "Property"):
 
ALL those lots or parcels of real property situate in Augusta County,
Commonwealth of Virginia, and more particularly described in Exhibit A attached
hereto and made a part hereof, together with all buildings, structures and
improvements both now and hereafter located thereon or therein and all
replacements thereof (collectively, the "Real Property").
 
TOGETHER with all of the Grantor's interest in all building materials,
machinery, equipment, furniture, fixtures and tangible personal property of
every kind and nature whatsoever  (other than consumable goods, inventory, and
trade fixtures or other personal property owned by tenants occupying all or any
portion of the Real Property), now owned or hereafter acquired and now or
hereafter located on, contained in or upon or attached to, or used or usable in
connection with, any present or future use or operations of the Real Property,
or any portion thereof, together with all replacements thereof, substitutions
therefore and additions thereto and all proceeds thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
TOGETHER with all right, title and interest of the Grantor, including any
after-acquired title or reversion, in and to the beds of the ways, streets,
avenues and alleys adjoining the Real Property and the rights, alleys, ways,
tenements, easements, appurtenances, passages, riparian rights, liberties,
advantages, accessions and privileges now or hereafter appertaining thereto,
including without limitation, any right of the Grantor in and to common elements
relating to the Real Property, or any portion thereof.
 
TOGETHER with any and all judgments, awards of damages, payments, proceeds,
settlements or other compensation heretofore or hereafter made, including
interest thereon, and the right to receive the same, as a result of, in
connection with, or in lieu of (a) any taking of the Real Property, or any part
thereof, under the power of eminent domain, either temporarily or permanently,
(b) any change or alteration of the grade of any street, and (c) any other
injury or damage to, or decrease in value of, the Real Property or any part
thereof (collectively, the "Condemnation Awards"), to the extent of the
Obligations, and all attorney's fees, costs and disbursements, if any, incurred
by the Trustees or the Lender in connection with the collection of the
Condemnation Awards.
 
TOGETHER with any and all payments, proceeds, settlements or other compensation
heretofore or hereafter made, including any interest thereon, and the right to
receive the same, from any and all insurance policies covering the Real
Property, or any portion thereof or any building materials, machinery,
equipment, furniture, fixtures or tangible personal property located therein or
thereon.
 
TOGETHER with all of the rents, royalties, issues, profits, revenues, income,
accounts and other benefits of the Real Property, or derived from or arising out
of the use or enjoyment of all or any portion thereof, or from any lease,
sublease, contract of sale or other agreement pertaining thereto, and all right,
title and interest of the Grantor in and to, and remedies under, all leases,
subleases, contracts of sale or other agreement relating to the Real Property,
or any part thereof, both now in existence and hereafter entered into,
including, without limitation, all cash or securities deposited thereunder to
secure performance by the lessees, sublessees and purchasers of their
obligations thereunder, whether, with respect to such leases and subleases, such
cash or securities are to be held until the expiration of the terms of such
leases or subleases or are to be applied to one or more of the installments of
rent coming due immediately prior to the expiration of such terms; reserving in
the Grantor a license to collect and receive the same until there is a default
under any of the Loan Documents.
 
TO HAVE AND TO HOLD the Property unto the Trustees, the survivors or survivor of
them, and their or his successors or successor in the trust, in fee simple.
 
IN TRUST to secure to the Lender and to the Trustees for the benefit of the
Lender the payment of the Obligations and the performance of all other terms and
conditions of this Deed of Trust and the other Loan Documents secured hereby.
 
PROVIDED, HOWEVER, that (a) until the occurrence of an event of default
hereunder, the Grantor may retain possession of the Real Property and collect,
receive and retain the rents, revenues, proceeds and income therefrom, and (b)
if the Grantor shall pay the Obligations in accordance with the terms of the
Loan Documents and shall perform all of the terms, conditions and provisions of
the Loan Documents, then this Deed of Trust shall be void, and upon proof given
to the satisfaction of the Trustees that the Obligations have been satisfied in
full, the Trustees shall (at the expense of the Grantor) release and discharge
the lien and terminate the security interest of this Deed of Trust of record
upon payment of a reasonable fee for the release and reconveyance of the Real
Property or any partial release and reconveyance thereof.
 
 
2

--------------------------------------------------------------------------------

 
AND THIS DEED OF TRUST FURTHER WITNESSETH that the Grantor Gointly and
severally, if more than one) hereby represents, warrants, covenants and agrees
for the benefit of the Lender and the Trustees as follows:
 
ARTICLE I. REPRESENTATIONS AND WARRANTIES.
 
The Grantor Gointly and severally, if more than one) makes the following
representations and warranties to the Lender:
 
      Section 1.01. The Grantor has the power, authority and legal right to own
the Property, to carry on the business of the Grantor as now conducted and to
engage in the transaction contemplated by the Loan Documents.
 
     Section 1.02. The execution and delivery of, and the carrying out of the
transaction contemplated by the Loan Documents, and the performance and
observance of the terms, covenants, agreements and provisions of the Loan
Documents have been duly authorized by all necessary action of the Grantor and
will not conflict with or result in a breach of the terms or provisions of any
existing law, rule, regulation or order of any court or governmental body.
 
     Section 1.03. The Loan Documents constitute the valid and legally binding
obligations of the Grantor and are fully enforceable against the Grantor in
accordance with their respective terms.
 
     Section 1.04. The Grantor is the owner of the fee simple legal title to and
is lawfully seized and possessed of the Property. The Grantor has the right and
authority to convey the Property with General Warranty and English covenants of
title and does hereby warrant specially, and agrees to defend, the Property and
the title thereto, whether now owned or hereafter acquired, against all claims
and demands of the Grantor and every person claiming or to claim by, through or
under the Grantor.
 
     Section 1.05. The loan evidenced and secured by the Loan Documents is being
made to the Grantor solely for business or investment purposes within the
meaning of'6.1-330.75 of the Code of Virginia of 1950, as amended. The Grantor
further represents and warrants that it is not a natural person and the
obligations evidenced by the Loan Documents were not incurred for personal,
family or household purposes.
 
     Section 1.06. To the best of the Grantor's knowledge, the Real Property
(including the land, surface water, ground water, and improvements) is free of
any substantial amounts of waste or debris and is free of all contamination
including: (a) any "hazardous waste" as defined by the Resource Conservation and
Recovery Act of 1976, as amended from time to time, and regulations promulgated
thereunder; (b) any "hazardous substance" as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. '9601
et. seq.), as amended from time to time, and regulations promulgated thereunder;
(c) any "regulated substance" as defined by the Code of Virginia of 1950, as
amended, '62.1-44.34:8, and regulations promulgated thereunder; (d) any
"hazardous substance" as defined by the Virginia Waste Management Act, Code of
Virginia of 1950, as amended '10.1-1400, et. seq., and regulations promulgated
thereunder; (e) any substance the presence of which on the Real Property is
prohibited by any law similar to those set forth in this Section; and (f) any
materials which, under federal, state, or local law, statute, ordinance or
regulations; or court or administrative order or decree; or private agreement
(hereinafter referred to collectively as "Environmental Requirements"), require
special handling in collection, storage, treatment or disposal (items (a) - (f)
are hereinafter referred to collectively as "Hazardous Materials").
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE II. COVENANTS AND AGREEMENTS.
 
The Grantor (jointly and severally, if more than one) hereby covenants for the
benefit of the Lender and the Trustees as follows:
 
     Section 2.01. The Grantor agrees to promptly pay the Obligations when and
as due and payable in accordance with the terms, conditions and provisions of
the Note and each of the other Loan Documents and to punctually keep, perform,
observe and comply with the terms, conditions and provisions of any and all of
the Loan Documents to be kept, performed, observed and complied with by the
Grantor. At any time, and from time to time, upon request by the Lender, the
Grantor, at the sole expense of the Grantor, shall make, execute, deliver and
record or cause to be made, executed, delivered and recorded, any and all
further instruments, certificates, and other documents as may, in the opinion of
the Lender, be necessary or desirable in order to effectuate, complete, or
perfect or to continue and preserve the obligations of the Grantor under the
Note and the lien of this Deed of Trust, and all modifications, extensions and
other amendments of the same.
 
     Section 2.02. The Grantor agrees to, at the Grantor's sole expense, to keep
the Property in good condition, working order and repair and to make all
necessary or appropriate repairs, replacements and renewals thereof and
additions thereto so that the Property shall at all times be in good condition
and fit and proper for the purposes for which the Property was originally
intended. The Grantor shall not remove, demolish or materially alter all or any
part of the Property without the prior written consent of the Lender.
 
     Section 2.03. The Grantor agrees to permit representatives of the Lender to
inspect the Property at all reasonable times as often as may be requested by the
Lender.
 
     Section 2.04. The Grantor agrees to keep the Property free from all liens,
security interests, encumbrances and claims of every kind and nature other than
the lien of this Deed of Trust and those encumbrances permitted in writing by
the Lender. The Grantor shall give the Lender notice of any default in any such
permitted lien, security interest, claim or encumbrance and notice of any
foreclosure or threat of foreclosure of the same.
 
     Section 2.05. The Grantor shall comply with and not violate or cause to be
complied with and not violated any laws, rules, regulations or ordinances
applicable to the Property or to any use thereof.
 
     Section 2.06. The Grantor agrees to collect and apply to the unpaid
Obligations as the Lender may direct any Condemnation Awards pertaining to all
or any part of the Property.
 
     Section 2.07. The Grantor shall keep the Property fully insured with a
responsible insurance company for the benefit of the Lender against loss by
fire, smoke, flood, explosion and other hazards and casualties insured against
by persons operating like properties in the general locality of the Property and
in such amounts as from time to time maybe required by the Lender (but in any
event sufficient to avoid any co-insurance obligations) and/or by applicable law
or regulation. If requested by the Lender, the Grantor shall also maintain or
cause to be maintained public liability and property damage insurance, business
interruption and/or loss of "rental value" insurance and/or such other insurance
as may reasonably be required by the Lender, all in form, content, amount and
insurer satisfactory to the Lender. The Grantor shall promptly pay when due any
and all premiums on such insurance and, not less than 10 days prior to the
expiration dates of each such policy, shall deliver to the Lender a renewal
policy or policies marked "premium paid" or accompanied by other evidence of
payment satisfactory to the Lender. The policies of such insurance and all
renewals thereof are hereby assigned to, and shall be deposited with and held
by, the Lender, and as collateral and further security for the Obligations have
attached thereto standard mortgagee clauses in favor of and entitling the
Lender, without contribution, to collect any and all proceeds payable under such
insurance as the Grantor's interest may appear, all to be in form acceptable to
the Lender. The Grantor hereby authorizes the Lender, at its option, to collect,
adjust and compromise any losses or claims under any of such insurance, and
after deducting costs and expenses of collection (including, without limitation,
reasonable attorney's fees and expenses) to apply all or part of the proceeds
collected (if any) at the discretion of the Lender as follows: (a) as a credit
upon any portion, as selected by the Lender, of the Obligations, or (b) to
repairing, replacing or restoring the Property, in which event the Lender shall
not be obligated to see to the proper application thereof, nor shall the amount
so released or used be deemed a payment on any of the Obligations. The Grantor
will immediately notify the Lender of any cancellation of or change in any
insurance policy, and each such policy shall contain the agreement of the
insurer that such policy will not be modified or canceled without 30 days prior
written notice to the Lender. At the request of the Lender, in addition to and
together with the monthly payments under the terms of the Note, the Grantor
shall pay to the Lender an amount which shall be estimated by the Lender in its
sole discretion from time to time to be sufficient to enable the Lender to pay
(out of the moneys so paid to the Lender) all premiums for such insurance.
 
 
4

--------------------------------------------------------------------------------

 
     Section 2.08. The Grantor agrees to promptly pay as and when due and
payable all costs and expenses, including recordation and transfer taxes, which
are or maybe levied, imposed or assessed upon the Property, or any part thereof,
or for which the Trustees, the Lender or the Grantor may at any time be liable
in connection with or as a result of the recording, maturity, collection or
enforcement of any or all of the Obligations, or any of the Loan Documents.
 
     Section 2.09. The Grantor shall promptly pay in full and discharge before
delinquency and before any penalty for non-payment attaches thereto, all taxes,
water rents, sewer rents, ground rents, assessments, utility charges (whether
public or private), and other governmental, municipal or public or private dues,
charges and levies (all of which are hereinafter collectively referred to as the
"Taxes") and any prior liens (including federal tax liens) for such Taxes which
are or may be levied, imposed or assessed upon the Property or any part thereof.
At the request of the Lender, in addition to and together with any monthly
payments due under the terms of the Note, the Grantor shall pay to the Lender an
amount which shall be estimated by the Lender in its sole discretion from time
to time to be sufficient to enable the Lender to pay (out of the moneys so paid
to the Lender) at least 30 days before due, all Taxes, which sums shall be held
by the Lender in a non-interest bearing account to pay the Taxes. If the Lender
has not accumulated sufficient funds under the terms hereof with which to pay
the Taxes when and as the same are due and payable, the Grantor shall pay on
demand the amount of any such deficiency.
 
     Section 2.10. The Grantor shall furnish to the Lender, within 90 days after
the end of each calendar year or fiscal year, as the case may be, financial
statements of the Grantor prepared in accordance with generally accepted
accounting principles, consistently applied, and certified by the Grantor. The
Grantor shall provide, upon the Lender's request, convenient facilities for the
audit and verification of any such statements. At the same time, the Grantor
will furnish or cause to be furnished to the Lender financial statements,
prepared as aforesaid, for each guarantor of the Note.
 
                Section 2.11. The Lender shall have the right to approve all
leases of the Property or any part thereof which the Grantor may execute after
the date of this Deed of Trust as to form, content and financial strength of the
tenant. At any time within 30 days after notice and demand by the Lender, the
Grantor will deliver to the Lender a written statement in such reasonable detail
as the Lender may request, certified by the Grantor, of all of the leases and
subleases (of which it has knowledge) relating to the Property or any part
thereof, including the names of all lessees and sublessees (of which it has
knowledge), the terms of all leases and the rental payable thereunder, and, on
demand, the Grantor will furnish to the Lender executed counterparts of any such
leases. The Grantor shall perform, comply with and carry out all of the
Grantor's covenants and agreements as lessor or landlord contained in any
existing or future lease or leases of the Property or any part thereof; the
rentals from any and all of which are hereby assigned by the Grantor to the
Trustees subject to a license to the Grantor to collect and receive the same
until the occurrence of an event of default under any of the Loan Documents, as
hereinabove provided. The Grantor will not, without the prior written consent of
the Lender cancel, terminate, accept a surrender of, reduce the payment of rent
under, or accept any prepayment of rent (other than is customary) of, any
present or future lease of the Property or any part thereof.
 
     Section 2.12. Without the prior written consent of the Lender, the Grantor
will not initiate, join in, or consent to any change in, any restrictive
covenant, easement, zoning ordinance, or other public or private restriction,
limiting or defining the uses which may be made of the Property. The Grantor
will (a) promptly perform and observe, and cause to be performed and observed,
all of the terms and conditions of all agreements affecting the Property, and
(b) do or cause to be done all things necessary to preserve intact and
unimpaired any and all easements, appurtenances and other interests and rights
in favor of, or constituting any portion of, the Property.
 
 
5

--------------------------------------------------------------------------------

 
     Section 2.13. The Grantor shall not place or permit to be placed any
Hazardous Materials on the Property. Upon the request of the Lender, the Grantor
shall provide the Lender from time to time (at the Grantor's expense) with a
current environmental assessment (to as high a level as the Lender reasonably
determines is advisable) of the Property within a reasonable time after such
request. Such assessment shall be in a form satisfactory to the Lender and from
an environmental engineer or consultant satisfactory to the Lender. Prior to the
occurrence of any default or Event of Default that remains uncured after any
applicable cure period, the Lender shall be limited to one such assessment
process per year at the Grantor's expense (though it may procure additional
assessments at its own expense). If, at any time, it is determined that there
are Hazardous Materials located on the Property which, under any Environmental
Requirement require special handling in collection, storage, treatment or
disposal, the Grantor shall, within thirty (30) days after written notice
thereof, take or cause to be taken, at its sole expense, such actions as may be
necessary to comply with all Environmental Requirements. If the Grantor shall
fail to take such action, the Lender may make advances or payments towards
performance or satisfaction of the same but shall be under no obligation so to
do; and all sums so advanced or paid, including all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, including, without limitation, reasonable attorneys' fees,
fines or other penalty payments, shall be paid by the Grantor to the Lender as
provided in Section 2.14 hereof. The Grantor hereby agrees to indemnify and hold
the Lender harmless from and against any claim which may now or hereafter be
asserted against the Lender as a result of the presence of any Hazardous
Materials on the Property and from and against all losses, expenses and charges
whatsoever, including reasonable attorneys' fees resulting therefrom.
 
     Section 2.14. If the Grantor fails to perform, comply with or observe any
of the foregoing covenants, the Lender or the Trustees may, but shall not be
obligated to, perform, comply with or observe the same on behalf of the Grantor.
All moneys advanced and costs and expenses incurred by the Lender or the
Trustees (as the case may be) in so doing (collectively, the "Expense
Payments"), together with interest thereon at a per annum rate of interest which
is equal to the rate of  interest charged on the principal of the Note plus 2%
per annum from the date of payment until repaid in full, shall be paid to the
Lender or to the Trustees (as the case may be) by the Grantor on demand and
shall be secured by this Deed of Trust.
 
     Section 2.15. This Deed of Trust creates a security interest in the
Property, and, to the extent any portion of the Property is not real property,
this Deed of Trust constitutes a security agreement from the Grantor to the
Lender under the Uniform Commercial Code of the jurisdiction in which the Real
Property is located in such portion of the Property and the proceeds (cash and
noncash) thereof. With respect to such portion of the Property, the Lender shall
have all the rights and remedies of a secured party under the aforesaid Uniform
Commercial Code.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III. EVENTS OF DEFAULT.
 
The occurrence of anyone or more of the following events shall constitute a
default or event of default under this Deed of Trust:
 
     Section 3.01. The failure of the Grantor to pay any or all of the
Obligations as and when due and payable.
 
     Section 3.02. The failure of the Grantor to perform, observe or comply with
any of the terms, conditions and provisions of this Deed of Trust or any of the
other Loan Documents (other than those described in Section 3.01 hereof).
 
     Section 3.03. The occurrence of a default (as described or defined therein)
under any of the Loan Documents.
 
     Section 3.04. The transfer or conveyance to any person of all or any part
of the Property (or any legal or beneficial interest therein) without the prior
written consent of the Lender. NOTICE - THE INDEBTEDNESS SECURED HEREBY IS
SUBJECT TO CALL IN FULL OR THE TERMS THEREOF MODIFIED IN THE EVENT OF THE SALE
OR CONVEYANCE OF THE PROPERTY HEREBY CONVEYED.
 
     Section 3.05. The occurrence of a default (as described or defined therein)
under any other indebtedness or liability for borrowed money of the Grantor
(other than the Obligations) if the effect of such default is to accelerate the
maturity of such evidence of indebtedness or liability or to permit the holder
thereof to cause any indebtedness to become due prior to its stated maturity.
 
     Section 3.06. Any execution or attachment shall be levied against the
Property, or any part thereof, and such execution or attachment shall not be set
aside, discharged or stayed within 30 days after the same shall have been
levied.
 
     Section 3.07. The entry of a final judgment for the payment of money
involving more than $10,000 against the Grantor and the failure of the Grantor
to discharge the same, or cause it to be discharged, within 60 days from the
date of the order, decree or process under which or pursuant to which such
judgment was entered, or to secure a stay of execution pending appeal of such
judgment.
 
     Section 3.08. An event of default (as defined therein) should exist or
occur under any other mortgage, deed of trust or other instrument encumbering
all or any portion of the Property regardless of whether or not the creation of
such mortgage, deed of trust or other encumbrance has been previously consented
to by the Lender.
 
     Section 3.09. If any information contained in any financial statement,
application, schedule, report or any other document given by the Grantor or by
any other person in connection with the Obligations or with any of the Loan
Documents is not in all respects true and accurate, or if the Grantor or such
other person omitted to state any material fact or any fact necessary to make
such information not misleading.
 
     Section 3.10. The filing of any petition for relief under the Bankruptcy
Code or any similar Federal or State statute by or against the Grantor and, in
the event of such a filing against the Grantor by a third party, the failure of
the Grantor to have such petition dismissed within 60 days from the date of
filing.
 
 
7

--------------------------------------------------------------------------------

 
     Section 3.11. An application for the appointment of a receiver for the
Grantor filed by or against the Grantor and, in the event of such an application
against the Grantor by a third party, the failure of the Grantor to have such
application dismissed within 60 days from the date of filing.
 
     Section 3.12. The making of a general assignment for the benefit of
creditors by the Grantor or the insolvency of the Grantor.
 
     Section 3.13. The dissolution, merger, consolidation or reorganization of
the Grantor.
 
     Section 3.14. Without the prior written consent of the Lender, any interest
in the Grantor shall be (directly or indirectly) sold, assigned, transferred,
encumbered or otherwise conveyed.
 
     Section 3.15. The death of the Grantor.
 
ARTICLE IV. REMEDIES.
 
     Section 4.01. Upon the occurrence of a default under this Deed of Trust,
the entire unpaid balance of the Obligations shall become immediately due and
payable at the option of the Lender and in such event the Grantor does hereby
(a) authorize the Trustees to sell the Property or any part thereof and (b)
declare its assent to the passage of a decree by a court of proper jurisdiction
for the sale of the Property, subject to any lease of all or any part of the
Property which the Trustees or the Lender elect and so advertise. In case of any
sale under this Deed of Trust, by virtue of judicial proceedings or otherwise,
the Property or any part thereof may be sold upon such terms and conditions, in
such parcels at such time and place as the Trustees shall deem advantageous and
proper and as required by applicable laws and rules, without regard to any right
of the Grantor or any other person to the marshalling of assets. The Trustees,
if and as directed by the Lender, shall have all of the rights and may exercise
all of the powers set forth in Sections 55-59 to 55-59.4, inclusive, of the Code
of Virginia of 1950, as amended, as in effect on the date of execution of this
Deed of Trust, except that any advertisement required in connection with the
sale of the Property shall be once a week for two successive weeks. In
connection with any foreclosure, the Trustees may procure such title reports,
surveys, tax histories and appraisals as they deem necessary, and all costs and
expenses incurred in connection therewith shall be paid on demand to the
Trustees by the Grantor or from the proceeds of sale. Upon the terms of such
sale being complied with, the Trustees shall convey the Property so sold to and
at the cost of the purchaser or purchasers thereof. The Trustees shall receive
and apply the proceeds from the sale of the Property, or any portion thereof, in
accordance with Section 55-59.4 (A) (3) of the Code of Virginia of 1950, as
amended, or any successor provision of law.
 
     Section 4.02. Immediately upon the first insertion of any advertisement or
notice of sale, there shall also be and become due and owing by the Grantor all
expenses incident to any such foreclosure proceedings under this Deed of Trust
and a commission on the total amount of the Obligations then due equal to
one-half of the percentage allowed as the Trustees' commission upon sale of the
Property pursuant to law. Neither the Trustees, the Lender nor any other person
shall be required to accept a tender of the unpaid balance of the Obligations
and any other indebtedness then secured hereby with interest thereon to the date
of payment unless the same is accompanied by a tender of all Expense Payments,
and any other costs, expenses, taxes and commissions then due, paid or incurred
together with interest thereon at a per annum rate of interest equal to the rate
of interest charged on the principal of the Note, plus 2% per annum from the
date due, paid or incurred to the date of payment.
 
 
8

--------------------------------------------------------------------------------

 
     Section 4.03. As a matter of right and to the extent permitted by law,
without notice to the Grantor, and without regard to the adequacy of the
security, upon application to a court of competent jurisdiction the Lender shall
be entitled to the immediate appointment of a receiver for all or any part of
the Property, and of the rents, income, profits, issues and proceeds thereof and
therefrom, whether such receivership be incidental to a proposed sale of the
Property or otherwise, and the Grantor hereby consents to the appointment of
such a receiver. The Grantor will pay to the Lender, upon demand, all expenses,
including receiver's fees, attorney's fees and costs, advanced by the Lender and
incurred pursuant to the provisions of this Deed of Trust, and all such expenses
shall be (a) a lien against the Property, (b) added to the indebtedness secured
by this Deed of Trust, and (c) payable on demand with interest at a rate 2% per
annum in excess of the interest rate provided in the Note from and including the
date each such advance is made.
 
     Section 4.04. Each right, power and remedy of the Lender or the Trustees
provided for in this Deed of Trust or in any of the other Loan Documents; shall
be cumulative and concurrent and shall be in addition to every other right,
power or remedy provided for in this Deed of Trust, any of the other Loan
Documents or at law or in equity. The exercise or beginning of the exercise by
the Lender or the Trustees of anyone or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by the Lender or the
Trustees of any or all such other rights, powers or
 
     Section 4.05. No failure or delay by the Lender or the Trustees to insist
upon the strict performance of any term, condition, covenant or agreement of
this Deed of Trust or of any of the other Loan Documents, or to exercise any
right, power or remedy permitted hereunder or thereunder, shall constitute a
waiver of any such term, condition, covenant or agreement or of any such breach,
or preclude the Lender or the Trustees from exercising any such right, power or
remedy at any later time or times. By accepting payment after the due date of
any amount payable under this Deed of Trust or under any of the other Loan
Documents, the Lender or the Trustees shall not be deemed to waive the right
either to require prompt payment when due of all other amounts payable under
this Deed of Trust or under any of the other Loan Documents, or to declare a
default for failure to effect such prompt payment of any such other amount.
 
ARTICLE V. MISCELLANEOUS.
 
     Section 5.01. The Lender shall have the irrevocable power to remove or
substitute trustees at any time and from time to time and the powers and duties
of the Trustees maybe executed by either of them with the same legal force and
effect as though executed by both of them, including, without limitation, the
right and power on the part of either Trustee to execute and deliver a full or
partial release of this Deed of Trust or all or any part of the Property covered
hereby.
 
     Section 5.02. The Trustees shall not be liable for any error of judgment,
nor for any act done or step taken or omitted, nor for any mistakes of law or
fact, nor for anything which the Trustees may do or refrain from doing in good
faith, nor generally shall the Trustees have any accountability hereunder except
for willful misconduct or gross negligence.
 
     Section 5.03. All notices, demands, requests, consents or approvals
required under this Deed of Trust to be in writing, shall be deemed to have been
properly given if and when mailed by first class certified mail, return receipt
requested, postage prepaid, if to the Lender at 229 Midsummer Cir.,
Gaithersburg, MD 20878, and if to the Grantor at 600 Cameron Street, Alexandria,
VA 22314 and if to the Trustees at C/O CHARTER HOUSE, LLC, 8120 Woodmont Ave.,
Suite 350, Bethesda, MD 20814 or at such other address as the Grantor, the
Lender or the Trustees shall have furnished to the others in writing, mailed as
aforesaid.
 
 
 
9

--------------------------------------------------------------------------------

 
 
     Section 5.04. This Deed of Trust may not be modified or amended except by
an agreement in writing, signed by the party against whom enforcement of the
change is sought.
 
     Section 5.05. If fulfillment of any provision hereof or any transaction
related hereto or to the Note, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, then
ipso facto , the obligation to be fulfilled shall be reduced to the limit of
such validity; and if any clause or provision herein contained, other than the
provisions requiring the Grantor to pay the Obligations, operates or would
prospectively operate to invalidate this Deed of Trust in whole or in part, then
such clause or provision only shall be void, as though not herein contained, and
the remainder of this Deed of Trust shall remain operative and in full force and
effect; and if such clause or provision requires the Grantor to pay the
Obligations or any other of the  indebtedness secured by this Deed of Trust,
then at the option of the Lender, the entire unpaid amount of the Obligations,
with all unpaid interest accrued thereon and all other unpaid indebtedness
secured by this Deed of Trust shall become due and payable.
 
     Section 5.06. This Deed of Trust shall be binding upon the Grantor and the
Grantor's heirs, personal representatives, successors and assigns and shall
inure to the benefit of the Lender, the Trustees and their respective successors
and assigns. As used herein, the singular number shall include the plural, the
plural the singular and the use of the masculine, feminine or neuter gender
shall include all genders, as the context may require, and the term "person"
shall include an individual, a corporation, an association, a partnership, a
trust and an organization.
 
     Section 5.07. This Deed of Trust is being executed and delivered in the
Commonwealth of Virginia and shall be construed, governed and enforced in
accordance with the laws in effect from time to time in the Commonwealth of
Virginia.
 
     Section 5.08. This Deed of Trust shall be construed to incorporate by short
form references below the following provisions of Sections 55-60 of the Code of
Virginia of 1950, as amended:
 
Exemptions Waived.
 
Subject to call upon default.
 
Renewal, extension or reinstatement permitted.
 
Deferred purchase money.
 
Substitution of Trustee permitted.
 
Any Trustee may act.
 


 
Signatures appears on following page.
 


 
10

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Grantor has caused this Deed of Trust to be executed
under seal as of the day and year first written above.
 
WITNESS OR ATTEST:
 
BORROWER:
         
SEAWRIGHT SPRINGS, LLC
         
By: Seawright Holdings, Inc., Sole Member and Manager
     
(illegible)
 
By: /s/ Joel P. Sens (SEAL)
         
Joel P. Sens, President
         
SEAWRIGHT HOLDINGS, INC.
     
(illegible)
 
By: /s/ Joel P. Sens (SEAL)
         
Joel P. Sens, President


 
STATE OF MARYLAND,
 
COUNTYOF MONTGOMERY TO WIT:
 
On this 14 day of April 2008 before me, a Notary Public of said State,
personally appeared Joel P. Sens, who acknowledged himself to be the President
of Seawright Holdings, Inc., acting as the Sole Member and Manager of SEAWRIGHT
SPRINGS, LLC, and that he, as such President, being authorized to do so, in my
presence, signed and sealed the foregoing Deed of Trust and acknowledged that he
executed the same in his capacity as President of Seawright Holdings, Inc.,
acting as the Sole Member and Manager of SEAWRIGHT SPRINGS, LLC for the purposes
herein contained.
 
WITNESS my hand and Notarial Seal.
 
/s/ (illegible)
 
Notary Public
 
My Commission Expires: _______________
 


 


 
SECOND NOTARY APPEARS ON FOLLOWING PAGE
 
 
11

--------------------------------------------------------------------------------

 


 
STATE OF MARYLAND,
 
COUNTYOF MONTGOMERY TO WIT:
 
On this14 day of April 2008 before me a Notary Public of said State, personally
appeared Joel P. Sens who acknowledged himself to be the President of SEAWRIGHT
HOLDINGS INC. and that he, as such President, being authorized to do so, in my
presence, signed and sealed the foregoing Deed of Trust and acknowledged that he
executed the same in his capacity as President of Seawright Holdings, Inc. for
the purposes herein contained.
 
WITNESS my hand and Notarial Seal.
 
/s/ (illegible)
 
Notary Public
 


 
My commission Expires: _________________
 


 
 
12

--------------------------------------------------------------------------------

 
EXHIBIT A
 
 
 
PROPERTY DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------